Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 8, 1976, convicting him of robbery in the first degree, upon a jury verdict, and sentencing him to a prison term with a minimum of five years and a maximum of 15 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of imprisonment with a maximum of six years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. We find no reversible errors on the other grounds raised by appellant (see People v Crimmins, 36 NY2d 230). Margett, J. P., Rabin, Titone and Mollen, JJ., concur.